*15OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted in a bench trial of theft from a corpse and punishment was assessed at seven years in the penitentiary. The Court of Appeals found the evidence insufficient as a matter of law, reversed the trial court’s judgment and rendered a judgment of acquittal. Wilson v. State, 808 S.W.2d 587 (Tex.App—Dallas 1991). We granted the State’s petition for discretionary review to consider the Court of Appeals’ determination that an allegation in an indictment that property was owned by the “corpse person” of the deceased did not allege an owner under V.T.C.A. Penal Code §§ 1.07(24) and 31.03(a).
Having further reviewed the record in this case, we now determine that discretionary review was improvidently granted. The State’s Petition for Discretionary Review is hereby ordered dismissed. As is true in cases in which discretionary review is refused, this dismissal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
McCORMICK, P.J., and CAMPBELL and WHITE, JJ„ dissent.